                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION




KENNETH E. JAMES,

               Plaintiff,                                                  No. 3:18-cv-01414-AC
       v.
                                                                         OPINION AND ORDER
U.S. EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION;
Jenny Yang, Chair,

               Defendants.



MOSMAN,J.,

       On April 30, 2019, Magistrate Judge John V. Acosta issued his Findings and

Recommendation (F&R) [17], recommending that Defendants' Amended Motion to Dismiss [9]

should be GRANTED. No objections were filed.

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the


1 - OPINION AND ORDER
comi is not required to review, de novo or under any other standard, the factual or legal

conclusions of the magistrate judge as to those p01iions of the F&R to which no objections are

addressed. See Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003). While the level of scrutiny under which I am required to

review the F&R depends on whether or not objections have been filed, in either case, I am free to

accept, reject, or modify any paii of the F&R. 28 U.S.C. § 636(b)(l)(C).

                                         CONCLUSION

       Upon review, I agree with Judge Acosta's recommendation and I ADOPT the F&R [17]

as my own opinion. Defendants' Amended Motion to Dismiss [9] is GRANTED, Plaintiffs

claims are dismissed with prejudice.



       IT IS SO ORDERED.

       DATED this    J...2: day of June, 2019.




2 - OPINION AND ORDER
